


109 HR 5399 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5399
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mrs. Johnson of
			 Connecticut (for herself, Mr.
			 Shaw, Mr. Shays,
			 Mr. Ramstad,
			 Mr. Ferguson,
			 Mr. Simmons,
			 Mr. Tiberi,
			 Mr. Foley,
			 Mr. English of Pennsylvania,
			 Mr. Tom Davis of Virginia,
			 Mr. Castle,
			 Mr. Sweeney,
			 Mrs. Kelly,
			 Mr. Rehberg,
			 Mr. Sherwood,
			 Mr. Leach,
			 Mr. Gerlach,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Dent, Mr. Bass, Mr.
			 Boehlert, Mr. Upton,
			 Mr. Kirk, Mr. Schwarz of Michigan,
			 Mr. Porter, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the Medicare prescription drug late enrollment penalty for months
		  during 2006, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Drug Benefit Enrollment Fairness Act of 2006.
		2.Elimination of
			 Medicare prescription drug late enrollment penalty for months during
			 2006Section 1860D–13(b)(3)(B)
			 of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by
			 inserting (after December 2006) after any month.
		3.Medicare
			 Advantage Regional Plan Stabilization Fund revisionsSection 1858(e)(5) of the Social Security
			 Act (42 U.S.C. 1395w–27a(e)(5)) is amended by adding at the end the following
			 new subparagraph:
			
				(C)Additional
				limitationIn no case may the total expenditures from the
				Fund—
					(i)prior to October
				1, 2007, exceed $584,000,000; and
					(ii)during the period
				beginning on October 1, 2007, and ending on September 30, 2011, exceed
				$4,525,000,000.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect as if included in the enactment of Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173; 117 Stat. 2181).
		
